     Case 2:20-cv-01767-DAD-BAM Document 43 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VANDLEAN MOSIER,                                 No. 2:20-cv-01767-TLN-EFB
12                     Plaintiff,                     New Case No. 2:20-cv-01767-DAD-BAM
13          v.                                        ORDER RELATING AND REASSIGNING
                                                      CASES
14   CR BARD INC, et al.,
15                     Defendants.
16

17   JENNIFER PELAYO,                                 No. 1:20-cv-01264-AWI-SKO

18                     Plaintiff,                     New Case No. 1:20-cv-01264-DAD-BAM

19          v.
20   C.R. BARD INC., et al.,
21                     Defendants.
22

23          A review of the complaints in the above-captioned cases reveals that they are related

24   under this court’s Local Rule 123(a) to the following related actions pending before the

25   undersigned: Broocks v. C R Bard Inc., 1:19-cv-01228-DAD-BAM; Denzer v. C R Bard Inc.,

26   1:19-cv-01236-DAD-BAM; Reynolds v. C R Bard Inc., 1:19-cv-01238-DAD-BAM; Boyer v. C R
27   Bard Inc., 1:19-cv-01243-DAD-BAM; Gonzalez v. C R Bard Inc., 1:19-cv-01316-DAD-BAM;

28   Karpenko v. C R Bard Inc., 1:19-cv-01317-DAD-BAM; Cook v. C R Bard Inc., 1:19-cv-01498-
                                                     1
     Case 2:20-cv-01767-DAD-BAM Document 43 Filed 09/15/20 Page 2 of 2

 1   DAD-BAM; LaLonde v. C R Bard Inc., 1:19-cv-01516-DAD-BAM; Baker v. C.R. Bard, Inc.,

 2   1:20-cv-00277-DAD-BAM; Cronan v. C.R. Bard, Inc., 2:15-cv-01418-DAD-BAM; Wilson v.

 3   C.R. Bard, Inc., 1:20-cv-00436-DAD-BAM; Bradburn v. C.R. Bard, Inc., 1:20-cv-00437-DAD-

 4   BAM; Camarena v. C.R. Bard, Inc., 1:20-cv-00441-DAD-BAM; Butler v. C.R. Bard, Inc., 1:20-

 5   cv-00442-DAD-BAM; Molina v. C.R. Bard, Inc., 1:20-cv-00443-DAD-BAM; Bond v. C.R. Bard,

 6   Inc., 1:20-cv-00444-DAD-BAM; Krieger v. C.R. Bard, Inc., 1:20-cv-00445-DAD-BAM; Licea v.

 7   C.R. Bard, Inc., 2:20-cv-00644-DAD-BAM; Turner v. C.R. Bard, Inc., 2:20-cv-00645-DAD-

 8   BAM; Whitaker v. C.R. Bard, Inc., 1:20-cv-01668-DAD-BAM; and Leonhart v. C.R. Bard, Inc.,

 9   1:20-cv-01677-DAD-BAM. Accordingly, assignment of the above-captioned actions to the

10   undersigned and to Magistrate Judge Barbara A. McAuliffe will promote efficiency and economy

11   for the court and the parties.

12          An order relating cases under this court’s Local Rule 123 merely assigns them to the same

13   district judge and magistrate judge—it does not consolidate the cases. The local rules of this

14   district authorize the judge with the lowest numbered case to order the reassignment of any higher

15   numbered cases to himself or herself, upon determining that this assignment is likely to effect a

16   savings of judicial effort. L.R. 123(c). Such good cause appearing here, the court orders that

17   the two (2) above-captioned actions be reassigned to the undersigned and Magistrate Judge

18   Barbara A. McAuliffe and that they be related to each of the twenty-one (21) already

19   related actions listed above. The documents in the above-captioned actions shall bear the new

20   case numbers above.
21   IT IS SO ORDERED.
22
        Dated:     September 14, 2020
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                      2
